Name: 93/11/EEC: Commission Decision of 22 December 1992 establishing priority areas for the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted under Council Decision 92/481/EEC (Karolus Programme)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  European construction;  management;  economic structure
 Date Published: 1993-01-14

 Avis juridique important|31993D001193/11/EEC: Commission Decision of 22 December 1992 establishing priority areas for the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted under Council Decision 92/481/EEC (Karolus Programme) Official Journal L 008 , 14/01/1993 P. 0031 - 0031COMMISSION DECISION of 22 December 1992 establishing priority areas for the action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, adopted under Council Decision 92/481/EEC (Karolus Programme)(93/11/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 92/481/EEC of 22 September 1992 (1), on the adoption of an action plan for the exchange between Member State administrations of national officials who are engaged in the implementation of Community legislation required to achieve the internal market, and in particular the sixth indent of Article 5 thereof, Whereas the above Decision lays down that the Commission shall, in consultation with the committee referred to in Article 10 thereof, decide annually on the priority areas to be covered by the exchange programme; Whereas those areas must be established for 1993; Whereas the definition of those priority areas is closely connected with the implementation of various measures for the completion of the single internal market as laid down in Article 8a of the Treaty; Whereas the exchanges of officials are designed to contribute to improving convergence in both the interpretation of Community acts and the implementation of those acts; Whereas the measures laid down in this Decision are in accordance with the opinion of the Committee referred to in Article 10 of Decision 92/481/EEC concerning the action plan, HAS ADOPTED THIS DECISION: Article 1 For the 1993 financial year, the priority areas referred to in the sixth indent of Article 5 of Council Decision 92/481/EEC shall be as follows: - pharmaceutical products (and in particular officials with responsibility for the licensing and supervision of medicinal products, including the establishment of a network of remote links in the field of medical data-processing), - public procurement (and in particular officials working in administrative departments with responsibility for contract award procedures), - export controls on certain dual-use products and technologies covered by the Regulation currently under discussion at the Council, without prejudice to the application of national provisions on the protection of defence secrets (and in particular officials with responsibility for export licensing and monitoring), - conformity testing and market supervision (and in particular officials with responsibility for the implementation of the Directive on toys, personal protective equipment, measuring equipment and machinery, and those involved in the motor vehicle field), - foodstuffs (and in particular officials with responsibility for the official inspection of foodstuffs in accordance with Articles 4 and 5 of Council Directive 89/397/EEC), - plant health (and in particular officials with responsibility for inspecting the health of plants and plant products at the place of production), - banks, insurance companies, stock exchanges and institutions for collective investment in securities (and in particular officials from the supervisory authorities for those institutions), - road transport (and in particular officials with responsibility for the implementation and effective application of regulations, especially on employment conditions and technical matters). Article 2 This Decision shall apply from 1 January 1993. Done at Brussels, 22 December 1992. For the Commission Martin BANGEMANN Vice-President (1) OJ No L 286, 1. 10. 1992, p. 65.